DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number 10-2018-0093511 filed on 8/10/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/21 and 6/17/22 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Apparatus and Method with Artificial Intelligence for
Scaling Image Data.


Drawings
The drawings were received on 10/7/21. These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 10,009,622 B1) in view of Li (US 2019/0347541 A1).

Regarding claim 1, Mukherjee discloses a server (see 112 and 130 in fig. 1) comprising: a memory (see 236 in fig. 2); and a processor (see 224 in fig. 2) configured to: obtain downscaled image data by downscaling original image data (see 1010 and 1040 in fig. 10; see 1220 in fig. 12); obtain a plurality of upscaled image data by respectively inputting the downscaled image data into a plurality of upscaling models (see 1255 in fig. 12; e.g. see C13, L3-5) including a plurality of filter sets (see 1240 in fig. 12) respectively stored in the memory (see 236 in fig. 2); and encode the downscaled image data (see 1050 in fig. 10) by adding information associated with a filter set of upscaling model (see 1270 in fig. 12) that outputs upscaled image data having a minimum difference from the original image data among the plurality of upscaled image data (see C13, L9-13, wherein “comparing the rate distortion performance” implies selecting the optimum result from minimum difference of rate and distortion).
Although Mukherjee discloses the upscaling models, it is noted that Mukherjee does not provide the particular wherein the training is an artificial intelligence.
However, Li discloses a deep learning method wherein one type of training is artificial intelligence (e.g. see 202-208 in fig. 2).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Li teachings of artificial intelligence into Mukherjee training model for selecting filter set for the benefit of improving accuracy of deep learning to determine optimal filter selection.

Regarding claims 2 and 9, Mukherjee further discloses comprising: a communication interface (see 226-228 in fig. 2) comprising communication circuitry (see 226 in fig. 2), wherein the processor is further configured to control the communication interface to transmit the encoded image data to an electronic apparatus (see 112 to 130 via 128 in fig. 1).

Regarding claims 3 and 10, Mukherjee further discloses wherein the information associated with the filter set includes index information of the filter set (e.g. see C3, L13-17).

Regarding claims 4 and 11, the references further disclose wherein the processor is further configured to obtain the downscaled image data by inputting the original image data into an artificial intelligence downscaling model for downscaling image data (see 1010 and 1040 in fig. 10).

Regarding claims 5 and 12, Mukherjee further discloses wherein a number of filters of the artificial intelligence upscaling model is smaller than a number of filters of the artificial intelligence downscaling model (see C8, L57-62, wherein encoding training contains more filters than selection for decoding).

Regarding claims 6 and 13, Mukherjee further discloses wherein parameters of the plurality of filter sets are trained to reduce a difference between the plurality of upscaled image data and the original image data (see C13, L9-13).

Regarding claims 7 and 14, the references further disclose wherein the plurality of artificial intelligence upscaling models are a Convolutional Neural Network (CNN) (e.g. see Li ¶ [0049]).

Regarding claim 8, the claim(s) recite a method with analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Hutchet et al. (US 2009/0034622), discloses scaling images including weighted valued to AI filter learning.
2.	Joshi et al. (US 2020/0228820), discloses scaling image and signaling of filter sets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485